Citation Nr: 1213971	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 60 percent for residuals of a shell fragment wound of the left eye with aphakia, cataracts, and diabetic retinopathy of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted a higher 60 percent rating for the disability on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Board notes that the Veteran was afforded a January 3, 2009, VA eye examination, the report of which is associated with the claims file.  Subsequently, in February 2009 an addendum was obtained from the VA examiner in which she referred to a January 30, 2009, VA ophthalmology examination showing improved vision and noted that the Veteran was scheduled for follow-up in four months.  However, VA medical records associated with the claims file are only dated through October 2008.  Therefore, the Board finds that a remand is warranted to obtain all outstanding VA medical records pertaining to treatment of the Veteran's eyes from October 2008 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, although the Veteran's last VA examination is not overly remote, in light of the fact that updated VA treatment records have been requested, the prudent and thorough course of action is to afford the Veteran a VA examination to ascertain the current nature and severity of his service-connected bilateral eye disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records pertaining to the treatment of his eyes, to include, but not limited to all ophthalmology reports, from October 2008 to the present.

2.  After completion of the above, the Veteran should be afforded a VA eye examination to determine the current nature and severity of his service-connected bilateral eye disability.  The examiner must review the claims file and must note that review in the report.  The examiner must conduct a detailed and comprehensive eye examination including addressing visual acuity and providing a visual field examination.

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

